60 F.3d 817
Marshall P. Safirv.Prudential Insurance Company of America, CSX Corporation,Malcolm McLean Industries, Inc., Lykes Bros. Steamship Co.,Inc., American President Companies Ltd., Farrell Lines,Haight, Gardner, Poor and Havens, Weil, Gotshal and Manges,Milbank, Tweed, Hadley and McCloy, Gilmartin, Poster andShafto, Dewey, Ballantine, Bushby, Palmer & Woods, EugeneNickerson, Judge, Connecticut Natiional Bank & TrustCompany, Puerto Rican Maritime Shipping
NO. 94-5770
United States Court of Appeals,Third Circuit.
May 04, 1995

Appeal From:  D.N.J., No. 94-cv-02094,
Barry, J.


1
AFFIRMED.